IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 01-11407
                         Conference Calendar



JACKIE NORTH,

                                          Plaintiff-Appellant,

versus

RICHARD HULTS, M.D.; DICK WARE HEALTH SERVICES;
GARY L. JOHNSON, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, INSTITUTIONAL DIVISION; F.N.U. BRYAN, Unit Warden,

                                          Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                       USDC No. 1:01-CV-92
                      --------------------
                          June 18, 2002

Before HIGGINBOTHAM, DAVIS, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Jackie North, Texas prisoner # 1007355, appeals the

dismissal of his 42 U.S.C. § 1983 complaint as frivolous and for

failure to state a claim.   He argues that he has stated an Eighth

Amendment claim because he has alleged that Dr. Hults performed

below the requisite standard of medical care when he nicked a

vein in his buttocks while excising an ulcer and because he has


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-11407
                                  -2-

alleged that prison officials did not send him to a hospital to

stop the bleeding, which he alleges continued for 60 days after

the surgery.     He does not dispute, however, that he received

medical treatment from prison medical staff during the months

after surgery.

     North has not stated a claim under 42 U.S.C. § 1983 because

his allegations are complaints of medical malpractice and a

disagreement over the appropriate course of treatment following

surgery.   Unsuccessful medical treatment, acts of negligence or

medical malpractice, or a prisoner's disagreement with prison

officials regarding medical treatment are insufficient to

establish an unconstitutional denial of medical care.     Varnado v.

Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991); see Norton v.

Dimazana, 122 F.3d 286, 292 (5th Cir. 1997).     He has therefore

not established that the magistrate judge erred in dismissing his

complaint for failure to state a claim.

     AFFIRMED.